Westervelt & REA, LLP

ATTORNEYS AT LAW
P.O. Box 633, 50 North Ferry Road
Shelter Island, New York 11964
(631) 749-0200 phone (631) 749-0292 fax

MARY-FAITH WESTERVELT
KIMBERLEA SHAW REA* KSR CELL AND EMAIL:

*also admitted in VA and TX (914) 255-4708

Sanaa kimberlearea@gmail.com
AUL CLEWELL

** also admitted in CT

May 15, 2020

Hon. Philip M. Halpern

United States District Judge

United States Courthouse

300 Quarropas Street

White Plains, New York 10601-4150

Re: United States v. Mark Ford, et al. 7:19 Civ 09600 (PMH)(JCM)
Dear Judge Halpern:

We represent Defendants in the above-referenced case. Pursuant to Your Honor’s
instructions given during our pre-motion conference on May 12, 2020, this letter
confirms that my clients will maintain their inability-to-pay claim, first asserted in 2018.
Their financial position, which was bleak then, has steadily deteriorated and is now at the
point of devastation. They have had no income since Standard Bred horseracing ceased
at Yonkers Raceway, the Meadowlands, Pocono Downs and other racetracks due to the
outbreak of the COVID-19 Virus.

Further pursuant to Your Honor’s instructions, I will timely provide Magistrate
Judge McCarthy with copies of the inability-to-pay documentation we submitted to the
Government on July 27, 2018, and the supplemental documentation we provided on
September 17, 2018 in response to the Government’s request. I have already asked my
clients’ accounting firm to update that information, to fully reflect current conditions
since 2018.

Thank you for the Court’s consideration.
Most. respectfully, be
feimberte ‘ego
IMBERLEA SHAW REA

Cc: Tomoko Onozawa, Esq.
Zachary Bannon, Esq.
Brian Kelsey, Esq.
